In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 13‐2536 
JOSE LUIS ORTIZ‐ESTRADA, 
                                                           Petitioner, 

                                   v. 

ERIC H. HOLDER, JR., Attorney General of the United States, 
                                                  Respondent. 
                      ____________________ 
                                     
                 Petition for Review of an Order of the 
                    Board of Immigration Appeals. 
                           No. A200‐837‐406. 
                      ____________________ 

         ARGUED JUNE 11, 2014 — DECIDED JULY 3, 2014  
                  ____________________ 

   Before WOOD,  Chief Judge,  and POSNER and SYKES, Circuit 
Judges. 
    POSNER,  Circuit  Judge.  The  petitioner,  a  Mexican  citizen, 
entered the United States in 1996, when he was 20 years old, 
and  has  lived  in  this  country  ever  since;  he  is  married  and 
has  five  children,  all  of  whom  are  U.S.  citizens.  He  admits 
that he is an illegal immigrant and can avoid removal only if 
he is granted cancellation of removal, 8 U.S.C. § 1229b(b), for 
which he applied in 2011 after being placed in removal pro‐
2                                                          No. 13‐2536 


ceedings. One of the requirements for cancellation of remov‐
al applicable to our petitioner is that he have lived continu‐
ously  in  the  United  States  for  at  least  10  years  prior  to  the 
filing of his petition for cancellation of removal, and another 
is that during that period he have been of “good moral char‐
acter.” §§ 1229b(b)(1)(A), (B). In 2012 the immigration judge, 
seconded  the  following  year  by  the  Board  of  Immigration 
Appeals,  ruled  that  the  petitioner  had  flunked  the  second 
requirement. 
    By  the  time  he  was  placed  in  removal  proceedings  in 
2010  he  had  accumulated  an  impressive  string  of  sanctions 
for  a  variety  of  traffic  offenses  committed  in  the  previous 
decade.  He  had  received  a  citation  for  violating  traffic  laws 
and driving in an “aggravated manner” after his license had 
been revoked. He had received citations for driving without 
a  valid  license,  driving  on  three  occasions  under  the  influ‐
ence of alcohol, driving with a revoked driver’s license and 
on  another  occasion  with  a  revoked  or  suspended  license, 
violating  a  license‐revocation  order,  twice  lacking  required 
proof  of  financial  responsibility,  and  running  a  traffic  light. 
He  had  also  received  suspensions  for  disregarding  a 
stop/yield sign, for failing to fasten his seat belt, and for his 
previous violations. 
     In 2011, with the removal proceeding still underway, he 
had again been arrested, and this time he was charged with 
eight  traffic  offenses,  four  of  which  involved  “aggravated” 
driving under the influence. The immigration judge decided 
to continue (meaning, suspend) the removal proceeding un‐
til  the  new  traffic  charges  were  resolved.  The  petitioner’s 
lawyer hoped that critical prosecutorial evidence in the DUI 
case would be suppressed, compelling dismissal of the case. 
No. 13‐2536                                                           3 


    Months passed. The continuance kept getting renewed in 
expectation of a resolution of the DUI case. But the immigra‐
tion judge’s patience eventually ran out and he both refused 
a further continuance, even though the latest charges against 
the petitioner had still not been resolved, and, proceeding to 
the  merits,  denied  cancellation  of  removal  on  the  ground 
that  the  petitioner’s  multiple  traffic  offenses  demonstrated 
that he was not of good moral character; and so ordered him 
removed. 
    The  immigration  judge  explained  in  his  decision  that 
“given the respondent’s lengthy record, not including a final 
disposition on the last driving under the influence case and 
the last court hearing, which is still pending in the criminal 
court in Chicago, this Judge believes that given the interven‐
ing  precedent  decisions  by  the  Seventh  Circuit  in  [Portillo‐
Rendon  v.  Holder,  662  F.3d  815  (7th  Cir.  2011),  and  Banuelos‐
Torres  v.  Holder,  461  F.  App’x  509  (7th  Cir.  2012)  (per  curi‐
am)] … the respondent lacks good moral character necessary 
to  qualify  for  cancellation  of  removal.”  At  the  oral  hearing 
that  preceded  the  issuance  of  his  decision  the  immigration 
judge  had  said  with  reference  to  those  two  cases  that  “the 
Seventh  Circuit  Court  of  Appeals  has  affirmed  the  notion 
that an individual with a record like yours lacks good moral 
character  to  qualify  for  residence  through  cancellation  of 
removal.” 
    That’s  not  correct,  though  both  cases  did  involve  aliens 
who  were  seeking  cancellation  of  removal  after  having  ac‐
cumulated  impressive  records  of  violating  this  country’s 
traffic laws. But in Banuelos‐Torres the only issue was wheth‐
er the immigration judge had acted unreasonably in denying 
a continuance,  and we  held that  he had not; the  alien’s rec‐
ord  of  traffic  violations  was  so  bad  that  the  immigration 
4                                                      No. 13‐2536 


judge was rightly afraid of what further violations the alien 
might  commit  if  left  at  large  because  of  the  continuance: 
“[he] poses  a threat to the safety  of  the  community.” 461 F. 
App’x  at  512.  And  in  Portillo‐Rendon  we  held  that  because 
the Immigration and Nationality Act does not define “good 
moral  character,”  the  decision  whether  an  alien  has  such  a 
character  is  an  exercise  of  administration  discretion  that  a 
court cannot review. 662 F.3d at 817. 
    But  the  immigration  judge’s  error  was  without  conse‐
quence. The Board of Immigration Appeals “affirm[ed] [his] 
determination”  that  Ortiz‐Estrada  had  not  proved  good 
moral  character.  It  based  the  affirmance  on  “the  extent  and 
recidivist  nature  of  [his]  dangerous  driving  violations,”  the 
fact  that  the  immigration  judge  had  “discussed  [his]  undis‐
puted  record  of  driving  violations  and  criminal  conduct 
spanning 10 years which also includes multiple DUI related 
charges,” and the absence of any “clear error in the Immigra‐
tion Judge’s findings of fact.” The Board did not correct the 
immigration judge’s mistaken interpretations of our Portillo‐
Rendon and Banuelos‐Torres decisions, but it didn’t have to; it 
said  “we  need  not  reach  the  other  reasons  identified  in  the 
Immigration  Judge’s  decision  for  his  determination  that 
[Ortiz‐Estrada] lacked the requisite good moral character for 
relief.”  By  saying  this,  the  Board  implicitly  disclaimed  reli‐
ance on our two decisions. 
   It  remains to  consider  the petitioner’s argument  that  the 
immigration judge’s abrupt refusal to grant a further contin‐
uance of the removal proceeding (to await the conclusion of 
the latest criminal prosecution) violated the petitioner’s pro‐
cedural rights. Although a determination that the alien lacks 
“good  moral  character”  is  not  subject  to  judicial  review,  8 
No. 13‐2536                                                            5 


U.S.C.  §  1252(a)(2)(B)(i),  the  Board  and  the  immigration 
judge must, on pain of reversal if they don’t, respect the al‐
ien’s  right  to  “a  reasonable  opportunity  …  to  present  evi‐
dence on [his] own behalf,” 8 U.S.C. § 1229a(b)(4)(B), though 
“in  order  to  succeed  in  challenging  the  legality  of  such  a 
hearing, the alien must show not only that [his or] her ‘rea‐
sonable  opportunity’  was  denied,  but  also  that  [he  or]  she 
was  prejudiced.”  Apouviepseakoda  v.  Gonzales,  475  F.3d  881, 
885  (7th  Cir.  2007);  see  also  Delgado  v.  Holder,  674  F.3d  759, 
766 (7th Cir. 2012). 
     The petitioner argues that the immigration judge “failed 
to  take  into  proper  consideration  all  relevant  factors  in  the 
instant  case,  including  the  differences  [between]  the  Peti‐
tioner’s  driving  history  [and  that  of  the  alien  in  Portillo‐
Rendon v. Holder, supra], Petitioner’s lack of a felony convic‐
tion [which Portillo‐Rendon had had], Petitioner’s good faith 
efforts at rehabilitation which have not been refuted, and the 
fact that Petitioner’s latest pending charge against him may 
still be dismissed.” The first two points are irrelevant, given 
the Board’s decision not to give any weight to the immigra‐
tion  judge’s  reliance  on  the  Portillo‐Rendon  and  Banuelos‐
Torres  cases.  The  third  point  is  immaterial,  because  it  was 
argued  to  the  immigration  judge  before  he  denied  the  fur‐
ther  continuance  sought  by  the  petitioner.  The  fourth  point 
could not  have been  material,  for  even if the petitioner had 
been  acquitted  of  the  2011  traffic  offenses,  the  immigration 
judge  would  have  found  him  deficient  in  moral  character, 
because  the  judge  based  that  finding  on  the  petitioner’s 
2000–2010  offense  record.  Anyway  he  wasn’t  acquitted.  He 
pleaded guilty last November (five months after the Board’s 
decision) to “aggravated DUI” and driving with a suspend‐
ed or revoked license. 
6                                                         No. 13‐2536 


    His  lawyer  argues  that  the  immigration  judge’s  abrupt 
refusal  to  continue  the  removal  proceeding  prevented  the 
lawyer  from  presenting  evidence  that  would  have  cast  his 
client’s  moral  character  in  a  more  favorable  light.  But  his 
brief does not particularize the evidence, its emphasis being 
on  the  judge’s  ruling  on  cancellation  of  removal  before  the 
outcome of the petitioner’s latest criminal proceeding could 
be  known.  The  ruling  was  justified.  The  judge  had  enough 
evidence before him when he denied the further continuance 
to conclude that the petitioner lacked good moral character. 
And the Board when it affirmed the denial had enough evi‐
dence before it to come to the same conclusion, thus making 
the outcome of that latest criminal proceeding immaterial—
and now that we know the outcome we know that the peti‐
tioner was not prejudiced by the immigration judge’s refusal 
to delay ruling on moral character. 
    The lawyer’s procedural argument amounts to a conten‐
tion  that  as  long  as  his  client  goes  on  violating  the  traffic 
laws, he can’t be removed—for even though his record gets 
worse and worse, there will always be some pending charg‐
es that the immigration judge must wait to see resolved be‐
fore  deciding  whether  to  order  him  removed.  Not  a  good 
argument. 
     The petition for review is 
                                                              DENIED.